UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR LITTLE, a/k/a Tragedy, a/k/a Trag,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   Thomas E. Johnston,
District Judge. (2:95-cr-00198-2; 2:10-cv-00978)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se. Steven Loew, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trevor      Little    seeks    to   appeal      the     district        court’s

order accepting the recommendation of the magistrate judge and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012)     motion,       and    denying     his      motion     for       an   evidentiary

hearing.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a       substantial    showing       of       the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable          jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.      322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Little has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

                                            2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3